908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James GREEN, Plaintiff,Abdul Al-Bari, Plaintiff-Appellant,v.Corporal Larry WARD, Nurse Betsy Barr, Otie Jones, JamesWorthington, Unknown D-Unit 1st Shift Officers,Defendants-Appellees.
No. 90-5046.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal and the response of the appellant.


2
A review of the record indicates that Green and Al-Bari filed a 42 U.S.C. Sec. 1983 prisoner civil rights complaint.  By order entered November 8, 1989, the district court dismissed the claims of Al-Bari and dismissed Jones and Worthington as defendants.  Al-Bari appealed from that order.


3
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.